UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2078



ELIZABETH DESTA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-638-996)


Submitted:   May 18, 1999                     Decided:   May 27, 1999


Before MURNAGHAN and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rev. Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington, D.C., for
Petitioner.   David W. Ogden, Acting Assistant Attorney General,
Civil Division, Michelle Gluck, Senior Litigation Counsel, Mary
Jane Candaux, Office of Immigration Litigation, UNITED STATES DE-
PARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth Desta seeks a review of the decision of the Board of

Immigration Appeals (Board) denying relief on her application for

asylum and withholding of deportation.    The Board’s determination

that Desta is not eligible for asylum must be upheld if the

determination is “supported by reasonable, substantial, and pro-

bative evidence on the record considered as a whole.”      8 U.S.C.

§ 1105a(a)(4) (1994).     The decision may be reversed only if the

evidence presented by Desta was such that a reasonable fact finder

would have to conclude that the requisite persecution or fear of

persecution existed.    See INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).   The Board concluded Desta failed to meet her burden of

proving she was persecuted on account of protected grounds.     Our

review of the record discloses that the Board’s decision is based

upon substantial evidence and is without reversible error. Because

Desta failed to show entitlement to asylum, she cannot meet the

higher standard for withholding deportation.    See INS v. Cardoza-

Fonseca, 480 U.S. 421, 430-32 (1987).

     Accordingly, we affirm on the reasoning of the Board. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                                  2